DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/2/2021 and 3/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 85-104 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deenoo et al. (U.S. Patent Application Publication No. 2020/0374960)

 Referring to Claim 85, Deenoo et al. discloses an apparatus for use by a first communication network control element or function configured to control a communication connection of at least one communication element or function in a first network area of a communication network, the apparatus comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least (par 195, WTRU, cell) to conduct processing for a conditional handover procedure of the communication element or function served by the first communication network control element or function (par 195, conditional handover); to forward handover configuration information defining how the conditional handover procedure is to be executed at the communication element or function, wherein the handover configuration information includes instructions for the communication element or function (par 195, conditional handover, configuration; Also, par 156, configuration); to determine whether a radio link or physical layer issue is present (par 195, failure); and in case the presence of the radio link or physical layer issue for the communication connection to the first network area is determined, to conduct a conditional handover preference processing in which an execution of a conditional handover of the -2-communication element or function to another network area is prioritized in comparison to other measures for keeping the communication element or function in connection with the communication network (par 195, prioritize procedure).  
 	Referring to Claim 86 as applied to Claim 85 above, Deenoo et al. disclose the apparatus, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least: to forward the handover configuration information in a handover instruction signaling providing a list of at least one candidate target network area for the conditional handover procedure to the communication element of function, or to forward the handover configuration information in a separate signaling independent from the handover instruction signaling (par 195, configured with conditional handover to target cell; Also, par 156, configuration).  
 	Referring to Claim 87 as applied to Claim 86 above, Deenoo et al. disclose the apparatus, wherein the handover configuration information defines, as a conditional handover preference processing, in case a beam failure is determined as the radio link or physical layer issue, to skip a beam failure recovery procedure and to start immediately the conditional handover procedure on the basis of the handover configuration information (par 195, prioritize, suspend/stop beam recovery).  
  	Referring to Claim 88 as applied to Claim 86 above, Deenoo et al. disclose the apparatus, wherein the handover configuration information defines, as a conditional handover preference processing, in case a beam failure is determined as the radio link or physical layer issue, -3-to start a beam failure recovery procedure and simultaneously to start the conditional handover procedure on the basis of the handover configuration information, and in case the beam failure recovery procedure results in a successful connection of the communication element or function to the communication network, to stop the conditional handover procedure, and in case the conditional handover procedure is successful before the beam failure recovery procedure, to complete the conditional handover procedure and to skip the beam failure recovery procedure (pars 193-197, conditional handover and/or beam recovery procedure; Also, beam recovery same time as RACH procedure; connectivity).  
 	Referring to Claim 89 as applied to Claim 88 above, Deenoo et al. disclose the apparatus, wherein the handover configuration information further defines, as a conditional handover preference processing, to check whether a connection quality measure related to a communication connection to a candidate network area for the conditional handover procedure is equal to or better than a predetermined threshold, and in case the connection quality measure related to the communication connection to the candidate network area for the conditional handover procedure is equal to or better than the predetermined threshold, to start the conditional handover procedure on the basis of the handover configuration information (par 195, conditional handover, target cell quality).  
	Referring to Claim 90 as applied to Claim 89 above, Deenoo et al. disclose the apparatus, wherein in case the connection quality measure related to the communication connection to more than one candidate network area is equal to or better than the predetermined threshold, a candidate network -4-area having the highest connection quality is to be selected for the conditional handover procedure (pars 195, 233, and 105, best candidate; highest quality).  
	Referring to Claim 91, Deenoo et al. disclose an apparatus for use by a communication element or function communicating in a first network area of a communication network, the first network area being controlled by first communication network control element or function, the apparatus comprising at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least (par 195, WTRU, cell): to conduct a processing for a conditional handover procedure of the communication element or function served by the first communication network control element or function (par 195, conditional handover); to receive and process, in the processing for the conditional handover procedure, handover configuration information defining how the conditional handover procedure is to be executed at the communication element or function, wherein the handover configuration information includes instructions for the communication element or function (par 195, conditional handover, configuration; Also, par 156, configuration); to determine whether a radio link or physical layer issue is present (par 195, failure); and in case the presence of the radio link or physical layer issue for the communication connection to the first network area is determined, to conduct a conditional handover preference processing in which an execution of a conditional handover of the communication element or function to another network area is prioritized in comparison to -5-other measures for keeping the communication element or function in connection with the communication network (par 195, prioritize procedure).  
 	Referring to Claim 92 as applied to Claim 91 above, Deenoo et al. disclose the apparatus, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least: to receive the handover configuration information in a handover instruction signaling from the first communication connection control element or function, providing a list of at least one candidate target network area for the conditional handover procedure to the communication element of function, or to receive the handover configuration information in a separate signaling independent from the handover instruction signaling (par 195, configured with conditional handover to target cell; Also, par 156, configuration)..  
 	Referring to Claim 93 as applied to Claim 92 above, Deenoo et al. disclose the apparatus, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least: in case a beam failure is determined as the radio link or physical layer issue, to skip a beam failure recovery procedure and to start immediately the conditional handover procedure in the conditional handover preference processing based on the handover configuration information (par 195, prioritize, suspend/stop beam recovery).  
 	Referring to Claim 94 as applied to Claim 92 above, Deenoo et al. disclose the apparatus, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least: in case a beam failure is determined as the radio link or physical layer issue, to start a beam failure recovery procedure and simultaneously to start the conditional handover procedure on the basis of the handover configuration information in the conditional handover preference processing based on the handover configuration information, and in case the beam failure recovery procedure results in a successful connection of the communication element or function to the communication network, to stop the conditional handover procedure, and in case the conditional handover procedure is successful before the beam failure recovery procedure, to complete the conditional handover procedure and to skip the beam failure recovery procedure (pars 193-197, conditional handover and/or beam recovery procedure; Also, beam recovery same time as RACH procedure; connectivity).  
 	Referring to Claim 95 as applied to Claim 94 above, Deenoo et al.disclose the apparatus, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least: to check whether a connection quality measure related to a communication connection to a candidate network area for the conditional handover procedure is equal to or better than a predetermined threshold, and in case the connection quality measure related to the communication connection to the candidate network area for the conditional handover procedure is equal to or better than -7-the predetermined threshold, to start the conditional handover procedure on the basis of the handover configuration information (par 195, conditional handover, target cell quality).  
	Referring to Claim 96 as applied to Claim 95 above, Deenoo et al. disclose the apparatus, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least: in case the connection quality measure related to the communication connection to more than one candidate network area is equal to or better than the predetermined threshold, to select a candidate network area having the highest connection quality for the conditional handover procedure (pars 195, 233, and 105, best candidate; highest quality).   
Referring to Claim 97, Deenoo et al. disclose a method for use in a first communication network control element or function configured to control a communication connection of at least one communication element or function in a first network area of a communication network  (par 195, WTRU, cell), the method comprising: conducting a processing for a conditional handover procedure of the communication element or function served by the first communication network control element or function (par 195, conditional handover); forwarding, in the processing for the conditional handover procedure, handover configuration information defining how the conditional handover procedure is to be executed at the communication element or function, wherein the handover configuration information includes instructions for the communication element or function (par 195, conditional handover, configuration; Also, par 156, configuration); to determine whether a radio link or physical layer issue is present (par 195, failure); and -8-in case the presence of the radio link or physical layer issue for the communication connection to the first network area is determined, to conduct a conditional handover preference processing in which an execution of a conditional handover of the communication element or function to another network area is prioritized in comparison to other measures for keeping the communication element or function in connection with the communication network (par 195, prioritize procedure).  
 	Referring to Claim 98 as applied to Claim 97 above, Deenoo et al. disclose the method, further comprising: forwarding the handover configuration information in a handover instruction signaling providing a list of at least one candidate target network area for the conditional handover procedure to the communication element of function; or forwarding the handover configuration information in a separate signaling independent from the handover instruction signaling (par 195, configured with conditional handover to target cell; Also, par 156, configuration).   
 	Referring to Claim 99 as applied to Claim 98 above, Deenoo et al. disclose the method, wherein the handover configuration information defines, as a conditional handover preference processing, in case a beam failure is determined as the radio link or physical layer issue, to skip a beam failure recovery procedure and to start immediately the conditional handover procedure on the basis of the handover configuration information (par 195, prioritize, suspend/stop beam recovery).  
Referring to Claim 100 as applied to Claim 98 above, Deenoo et al. disclose the method, wherein the handover configuration information defines, as a conditional handover preference processing, in case a beam failure is determined as the radio link or physical layer issue, to start a beam failure recovery procedure and simultaneously to start the conditional handover procedure on the basis of the handover configuration information, and in case the beam failure recovery procedure results in a successful connection of the communication element or function to the communication network, to stop the conditional handover procedure, and in case the conditional handover procedure is successful before the beam failure recovery procedure, to complete the conditional handover procedure and to skip the beam failure recovery procedure (pars 193-197, conditional handover and/or beam recovery procedure; Also, beam recovery same time as RACH procedure; connectivity).  
 	Referring to Claim 101 as applied to Claim 91 above, Deenoo et al. disclose the method, wherein the handover configuration information further defines, as a conditional handover preference processing, to check whether a connection quality measure related to a communication connection to a candidate network area for the conditional handover procedure is equal to or better than a predetermined threshold, and in case the connection quality measure related to the communication connection to the candidate network area for the conditional handover procedure is equal to or better than the predetermined threshold, to start the conditional handover procedure on the basis of the handover configuration information (par 195, conditional handover, target cell quality).  
	Referring to Claim 102 as applied to Claim 101 above, Deenoo et al. disclose the method, wherein in case the connection quality measure related to the communication connection to more than one candidate network area is equal to or better than the predetermined threshold, a candidate network area having the highest connection quality is to be selected for the conditional handover procedure (pars 195, 233, and 105, best candidate; highest quality).  
	Referring to Claim 103 as applied to Claim 100 above, Deenoo et al. disclose the method, wherein the handover configuration information further defines, as a conditional handover preference processing, to check whether at least one beam to the first network area is present which provides a connection quality measure for a communication connection to the first network area being equal to or better than a predetermined threshold, and in case there is no beam to the first network area providing a connection quality measure for a communication connection to the first network area being equal to or better than the predetermined threshold, to start the conditional handover procedure on the basis of the handover configuration information (pars 195-197, procedure after excluding beams).  
 	Referring to Claim 104 as applied to Claim 103 above, Deenoo et al. disclose the method, wherein the handover configuration information defines, as a conditional handover preference processing, in case a radio link failure is determined as the radio link or physical layer issue, to skip a radio resource control reestablishment procedure and to start immediately the conditional handover procedure on the basis of the handover configuration information (pars 195 and 217, scenario in which when failure (with RRCConnectionRestablishment cause), then conditional handover prioritized over recovery).
  	 			 	Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to conditional handover: 	U.S. Pat. Application Pub. No. 2010/0124203 to Tenny et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642